Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “determining a repetition rate for DMT symbols, transmission of a first message during initialization, wherein the message indicates the repetition rate, reception of a second message composed of repeated DMT symbols as indicated by the repetition rate, the first message comprising a plurality of CRC and at least one DMT symbol in the second message comprises one CRC byte in and no information bites”. 

Related Prior Art
Cioffi (Patent No.: 7428669) discloses adaptive FEC coding in an ADSL system. The FEC coding is used to adjust the codeword composition of FEC codewords. Codeword composition ratio is a quantity or value that represents the relation between the payload and parity bytes in the applicable FEC coding scheme. The CCR is adjusted by adjusting codeword composition parameters such as N, K, and/or R or INP and/or maximum interleaving delay values. Such disclosure discloses the relationship between 

Larola et al (US Patent No.: 6580761) discloses an ADSL DMT system comprising an encoder.  The encoder operates on a DMT input signal to generate a DMT output signal comprising N symbols/sec. The redundant form is illustrated by repeating each input symbol value in N consecutive symbol intervals in the DMT output signal. Such disclosure fails to disclose the recited claimed language as indicated above. 

JP 19970530 discloses transmission of data symbols between two stations, RR and RR*. RR is the repetition rate of the transmitted frame and RR* is the recommended repetition rate used by the receiver to send frames to the transmitter. Such disclosure fails to disclose the recited claimed language as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA WONG/Primary Examiner, Art Unit 2655